DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Schiavelli on August 31, 2022.

The application has been amended as follows: 

	1-15. (Cancelled) 



16. (Currently Amended) A [[Tool]]tool system comprising:
a cutting insert having a planar top side surface, a planar underside surface opposite to the top side, and a peripheral surface extending between the top side surface and the underside surface,
the top side surface comprising a single depression, the single depression 
a planar or concavely curved bottom surface,
a vertical central axis of the single depression intersects a center of the bottom surface,
an  continuously inclined, with respect to the top side surface, between a first rounded transition and a second rounded transition,
[[a]]the first rounded transition directly connected to[[from]] the top side surface and , and
[[a]]the second rounded transition directly connected to[[from]] the and the bottom surface, [[and]]
a tool holder comprising: 
an insert seat for receiving the cutting insert,
a top surface adjacent to the insert seat, and
a face, remote from the insert seat, inclined with respect to the top surface at an obtuse angle (Ɣ), and
a clamping element which has an opening having a wall forming a stop, in which opening a clamping screw having a guiding portion is received, the clamping element comprising a face and a projection, the projection of the clamping element having an annular surface, the annular surface of the clamping element and the annular surface of the cutting insert abutting each other in an interlocking manner when the cutting insert is clamped and, during the process of fastening the clamping 5element on the tool holder, such that when generating a torque, when turning the clamping screw, the face of the clamping element sliding on the face of the tool holder, as a result of which the clamping element moves relative to the tool holder and pulls and clamps the cutting insert into the insert seat,
wherein the tool system has a functional dimension Fx between a center of the single depression and the stop of the opening, a magnitude of the functional dimension Fx being such that, at a maximum allowable torque M of the clamping screw, the annular surface of the projection annularly abuts the annular surface of the depression with no distance between the annularly abutting surfaces of the annular surface of the projection and the annular surface of the depression and, when the cutting insert is clamped, the guiding portion of the clamping screw abuts against the stop formed by the wall of the opening.

17. (Cancelled)

18. (Currently Amended) The [[Tool]]tool system according to claim 16, wherein thesurface is planar and the projection of the clamping element has a planar surface configured to abut the planar bottom of the cutting insert.

19. (Currently Amended) The [[Tool]]tool system according to claim 16, wherein the clamping element comprises a first end and a second end, the projection being provided in a 6region of the first end and the face being provided in a region of the second end, the first end and the second end being arranged at a distance Ex from each other.

20. (Currently Amended) The [[Tool]]tool system according to claim 19, wherein the opening in the clamping element is arranged at a distance < Ex/2 from the second end.

21. (Currently Amended) The [[Tool]]tool system according to claim 19, wherein the opening in the clamping element is arranged at a distance of from 20 to 40% of Ex/2 from the second end.

22. (Cancelled)
23. (Currently Amended) The [[Tool]]tool system according to claim 19, wherein a first force vector (Fnx1) which acts from the projection in a direction towards the second end of the clamping element has a greater magnitude than a second force vector (Fnx2) which acts from the projection in a direction towards the first end of the clamping element.

24. (Currently Amended) The [[Tool]]tool system according to claim 16, wherein the clamping element has a pressure insert on which the projection is formed.

25. (Currently Amended) The [[Tool]]tool system according to claim 24, wherein the pressure insert is formed of ceramic 

26. (Currently Amended) The [[Tool]]tool system according to claim 24, wherein the clamping element further comprises 

27-28. (Cancelled)

29. (Currently Amended) The [[Tool]]tool system according to claim 16, wherein the clamping element and the projection are formed in one piece.

30. (Currently Amended) The [[Tool]]tool system according to claim 16, wherein the cutting insert further comprises a single depression in the underside such that the cutting insert is reversible

31-32. (Cancelled)

Allowable Subject Matter
Claims 16, 18-21, 23-26, 29 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Henzler (US Pub. No. 2014/0294520 A1) and Muller et al. (US Patent No. 7,320,563 B2), fail to disclose or suggest a reason to provide the respective cutting inserts with a single clamping depression as claimed.  In particular, each reference discloses a depression with additional/differing features than those presently required by amended claim 16.  It is also worth noting that while the approximate shape of the depression is known (KR 100533312) (Fig. 6), the prior art does not fairly disclose or suggest reason to provide the clamping element in full engagement (without gaps) with the annular surface as is required in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722